Citation Nr: 0512469	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-06 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1972 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified before the undersigned at a Travel 
Board hearing in June 2003.  A transcript of that hearing is 
associated with the claims folder.  

The case returns to the Board following a remand to the RO in 
April 2004.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of a left shoulder disorder in 
service and no competent evidence of a nexus between the 
veteran's current left shoulder disorder and his period of 
active service.  


CONCLUSION OF LAW

Service connection for a left shoulder disorder is not 
established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letters dated in April 2002 and May 2004, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran is responsible to 
provide.  In addition, the November 2004 supplemental 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Accordingly, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO sent the initial VCAA notice letter in April 2002, prior 
to the July 2002 rating decision on appeal, such that there 
is no conflict with Pelegrini.  Although the May 2004 VCAA 
letter provides supplementary information, there is no 
showing or allegation of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Also, VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) must also conform to 
38 C.F.R. § 3.159(b)(1) and request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-21.  
The May 2004 VCAA letter to the veteran contains this 
request.  

With respect to the duty to assist, the RO has obtained 
private medical records as authorized by the veteran and 
records from the Social Security Administration.  The veteran 
has submitted some private medical evidence, as well as lay 
evidence in the form of a lay statement and copies of letters 
dated in 1972.  There is no indication that the veteran 
receives VA medical treatment.  Pursuant to the April 2004 
Board remand, the RO wrote to L. Mikul, M.D., in May 2004, 
seeking a statement from him in support of the veteran's 
claim.  When it received no response, it issued a follow-up 
request July 2004, as well as notice to the veteran that it 
had not received a response from Dr. Mikul.  The Board finds 
that the veteran's actions comply with duty to assist 
requirements.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  Finally, the Board observes that the RO has not 
secured a medical examination or opinion.  However, as 
discussed in detail below, there is inadequate evidence to 
require the RO to do so.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the April 2004 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran asserts that he injured his left shoulder in 
basic training in service and that he had continuous left 
shoulder problems since that time.  During the June 2003 
Board hearing, the veteran stated that he saw a doctor for 
treatment of his left shoulder within one year after his 
separation from active duty.  He related that this doctor, J. 
Moore, M.D., told him that his left shoulder problems were 
due to the injury in service.  Current medical evidence shows 
that the veteran is diagnosed as having left shoulder 
impingement syndrome.  

However, the veteran's service medical records are negative 
for any complaint, diagnosis, or treatment of left shoulder 
injury.  The Board notes that the records include all of the 
veteran's records associated with his National Guard service, 
as well as private medical records dated in 1977 relevant to 
his medical discharge from the National Guard.  Specifically, 
the veteran's December 1971 enlistment examination indicates 
that the veteran reported an unstable left shoulder at that 
time.  Examination and X-rays were normal.  The report of 
medical history for the July 1972 examination shows that the 
veteran reported a painful or "trick" shoulder or elbow.  
However, the report of the medical examination discloses no 
relevant finding of abnormality.  The June 1976 report of 
medical examination and report of medical history show no 
finding or complaint related to the left shoulder.  The 1977 
private medical records, which include notes from Dr. Moore, 
make no mention of any left shoulder history or symptoms.  
Thus, there is no evidence of left shoulder disorder in 
service that would warrant establishing service connection 
pursuant to 38 C.F.R. § 3.303(b).  

Moreover, the Board finds no competent evidence of a nexus 
between the veteran's current left shoulder problems and his 
period of active service.  That is, there is no medical 
evidence that establishes a relationship between the current 
disorder and the alleged in-service injury.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  In a June 2003 statement, Dr. Mikul noted that the 
veteran had left shoulder pain and "had a dislocation in 
1972."  He later added that the veteran had multiple 
complaints since that time.  Dr. Mikul then stated that it 
was "impossible to say for sure how much was caused by his 
tenure in the service."  This statement, at most, suggests 
the possibility of a nexus based on the veteran's report of a 
history of left shoulder symptoms since service.  However, a 
medical opinion that relies on history as related by the 
veteran is no more probative than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Moreover, there is no evidence in service medical records to 
support the history of in-service injury.  

The Board notes that other private medical records include 
references to a history of left shoulder injury.  For 
example, a May 1999 treatment note by Dr. Mikul refers to a 
history of "injury in Army."  A September 1999 private 
treatment report associated with the evidence of obtained 
from the Social Security Administration notes "a left 
shoulder dislocation about 20 years ago."  To the extent it 
may be argued that these references suggest a relationship to 
service, the Board emphasizes that medical history provided 
by a veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board acknowledges that the veteran has expressed his 
personal belief that his left shoulder disorder is related to 
service.  However, there is no evidence that the veteran is 
trained or educated in medicine; therefore, he is not 
competent to offer an opinion as to the etiology of disorder.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Similarly, the veteran's assertion that Dr. Moore related his 
left shoulder disorder to service is inadequate for purposes 
of establishing service connection.  "[T]he connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The available 
evidence from Dr. Moore states only that he treated the 
veteran for left shoulder problems; it does not include any 
nexus opinion required to warrant service connection.  

In summary, the Board finds no evidence of left shoulder 
disorder in service and no competent evidence of a nexus 
between the current left shoulder disorder and service.  
Accordingly, the preponderance of the evidence is against 
service connection for a left shoulder disorder.  38 U.S.C.A. 
§ 5107(b).     


ORDER

Service connection for a left shoulder disorder is denied.  




	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


